Citation Nr: 1731510	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-31 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for pigmented actinic keratosis, claimed as skin cancer.

2.  Entitlement to service connection for a right elbow disability, medial epicondylitis.

3.  Entitlement to an initial evaluation in excess of 10 percent for status post repair of the medial collateral ligament (MCL) of the right knee (right knee disability).

4.  Entitlement to an initial compensable evaluation for residuals of a fracture of the right thumb.

5.  Entitlement to an initial compensable evaluation for residuals of a fracture of the left thumb.

6.  Entitlement to an initial compensable evaluation for residuals of a crushing injury of the right ring finger.

7.  Entitlement to an initial compensable evaluation for residuals of dislocation of the MCP joint of the right little finger.

8.  Entitlement to an initial compensable evaluation for residuals of dislocation of MCP joint of the left little finger.

9.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.

10.  Entitlement to an initial compensable evaluation for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984, from March 1985 to December 1992, and from August 1998 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and August 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The increased rating claims and the issue of entitlement to service connection for a right elbow disability were before the Board in October 2013 at which time they were remanded for completion of a Freedom of Information Act (FOIA) request and to schedule the Veteran for a Board hearing.  A review of the claims file indicates that the FOIA request was completed in November 2014.  Thereafter, in April 2017, the Veteran testified before the undersigned at a Board videoconference hearing regarding the issues of entitlement service connection for pigmented actinic keratosis and entitlement to initial increased evaluations for GERD, sinusitis, and a right knee disability.  In light of the foregoing, the Board finds that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that the Veteran perfected an appeal for the issue of entitlement to service connection for pigmented actinic keratosis.  However, the matter has not been certified to the Board.  Notwithstanding, the Board has accepted jurisdiction of the claim.  38 C.F.R. § 19.35.

The Board also observes that following the issuance of the December 2011 Supplemental Statement of the Case for the issues of entitlement to initial increased evaluations for GERD and a right knee disability, the reports of July 2015 VA examinations for knee and stomach disabilities were associated with the claims file.  Such records were not considered by the RO and there is no indication that the Veteran has waived initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  However, as the claims are being remanded for further development, the Veteran is not prejudiced by the Board reviewing this evidence.  

The issues of entitlement to service connection for pigmented actinic keratosis and entitlement to initial increased evaluations for GERD, sinusitis, and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In March 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for the issues of entitlement to service connection for a right elbow disability and entitlement to initial increased evaluations for left and right thumb disabilities, left and right little finger disabilities, and a right ring finger disability is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to the issues of entitlement to service connection for a right elbow disability and entitlement to initial increased ratings for left and right thumb disabilities, left and right little finger disabilities, and a right ring finger disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In the present case, in correspondence received in March 2017, the Veteran indicated that he wanted to withdraw his appeal with respect to the issues of entitlement to service connection for a right elbow disability and entitlement to initial increased evaluations for left and right thumb disabilities, left and right little finger disabilities, and a right ring finger disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

Entitlement to service connection for a right elbow disability, medial epicondylitis, is dismissed.

Entitlement to an initial compensable evaluation for residuals of a fracture of the right thumb is dismissed.

Entitlement to an initial compensable evaluation for residuals of a fracture of the left thumb is dismissed.

Entitlement to an initial compensable evaluation for crushing injury of the right ring finger is dismissed.

Entitlement to an initial compensable evaluation for residuals of dislocation of MCP joint of the right little finger is dismissed.

Entitlement to an initial compensable evaluation for residuals of dislocation of MCP joint of the left little finger is dismissed.



REMAND

In testimony provided during the April 2017 Board videoconference hearing, the Veteran reported that he received private treatment for his service-connected right knee disability, GERD, sinusitis.  He also reported that he received private treatment for his pigmented actinic keratosis.  In part, the Veteran stated that he was seen by a private physician for his right knee disability 2 years prior to the Board hearing.  He also noted private treatment for sinusitis prior to and after surgery for his deviated septum.  Further, he reported treatment for pigmented actinic keratosis in December 2016 or January 2017.  However, the private treatment records regarding such treatment have not been associated with the claims file.  On remanded, outstanding medical records must be obtained.  

Additionally, the appellant asserted that his right knee disability, GERD, and sinusitis have increased in severity.  With regard to the service-connected right knee disability, the appellant reported daily swelling, instability, and pain on movement.  With regard to GERD, the Veteran reported that he had severe stomach pain and had developed scar tissue in his throat.  As for sinusitis, the Veteran reported difficulty breathing and nosebleeds.  The Board notes that the Veteran's most recent VA examinations for his service-connected right knee disability and GERD were in July 2015.  He was last examined for sinusitis in February 2011.  The Veteran has competently testified that his conditions have increased in severity since his last VA examinations.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  On remand, the Veteran should be provided VA examinations to assess the severity of his service-connected right knee disability, GERD, and sinusitis.

With regard to the Veteran's claim of service connection for pigmented actinic keratosis, the Board observes that a review of service treatment records dated in March 2005 demonstrates that the Veteran was treated for keratosis pilaris of the upper extremities.  However, in the report of a May 2008 general VA medical examination, the Veteran's skin was determined to be normal.  Notwithstanding, subsequent private medical records indicate a diagnosis of pigmented actinic keratosis.  The Veteran contends that his current skin condition is related to active service.  The Board observes that the Veteran has not been provided a VA examination for his skin disability claim.  A VA examination must be provided on remand and an etiological opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee disability, GERD, sinusitis, and pigmented actinic keratosis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his pigmented actinic keratosis.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

After examining the Veteran and reviewing the record, the examiner should indicate whether pigmented actinic keratosis or any other skin disability has been present at any time since May 2015.  Thereafter, he or she should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any skin disability was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein.  

In rendering the opinion, the examiner must discuss service treatment records noting treatment for keratosis pilaris of the upper extremities, and the relationship, if any, to any current skin disability found on examination or at any time since the filing of the claim in May 2015.

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected right knee disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review.

The examination report should include range of motion in degrees for the Veteran's right and left knees.  In so doing, the examiner should test the appellant's range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should determine whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain, if possible.

Additionally, the examiner should indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's right knee.  If instability or recurrent subluxation is present, the examiner must specifically state whether such instability or recurrent subluxation is slight, moderate, or severe.  If instability or recurrent subluxation is not found, the examiner should so state.

4.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected GERD.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review.

The examiner should specifically indicate whether the Veteran has persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, substernal or arm or shoulder pain, pain, vomiting, material weight loss, hematemesis, melena, and/or moderate anemia.  The examiner should also indicate whether such symptoms are productive of considerable or severe impairment of health.

5.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected sinusitis.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection.

The examiner should state whether the Veteran's sinusitis is productive of incapacitating episodes, and if so, at what frequency.  The examiner should also note whether the sinusitis requires the use of antibiotic treatment, and whether the disability is manifested by headaches, pain, and purulent discharge or crusting or has required surgery.

6.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


